DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 is dependent on claim 38, which does not exist in the current application.  As this is a presumed typographical error, the claim will be considered as dependent on claim 13 for examination purposes so that the merits are reviewed in this action, however correction is required.  

Appropriate correction is required.
Claim Objections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Kopelman (US Pub 20030219692)(herein after Kop).
Re claim 1, Kop discloses a method of automatically determining a post-treatment tooth position score of a patient's teeth, the method comprising the steps of: 
Acquiring (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – virtual setup model of teeth of an individual/virtual diagnostic setup model), in a computing device (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4), a three-dimensional (3D) model of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – virtual setup model of teeth of an individual/virtual diagnostic setup model); 
Determining (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – initial state of teeth in the model), in the computing device 
Creating (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 -  selection and application of corrective appliances to render a new model), in the computing device (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 -  selection and application of corrective appliances to render a new model; Figure 5 and 6), engineered features (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 -  selection and application of corrective appliances to render a new model) from the raw features of the patient's teeth (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 -  selection and application of corrective appliances to render a new model); 
applying the engineered features (Paragraphs 19, 32, 40, 51-52, 79-80, 91; Figure 1 ‘C’ elements) to a classifier of the computing device (Paragraphs 19, 32, 40, 51-52, 79-80, 91; Figure 1 ‘C’ elements); and 
outputting from the computing device (Paragraphs 15-16, 19, 32-33, 40, 43-52 [showing different positional grading factors], 79-81; Figure 1 element 34) the post-treatment tooth position score of a patient's teeth (Paragraphs 15-16, 19, 32-33, 40, 43-52 [showing different positional grading factors], 79-81; Figure 1 element 34 – grades in various positional factors).



Re claim 9, Kop discloses the method of claim 1, and further comprises taking the 3D model of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4).

Re claim 10, Kop discloses the method of claim 9, and further wherein the 3D model is acquired from a three-dimensional scanner (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4).

Re claim 11, Kop discloses the method of claim 9, ad further wherein the 3D model is acquired from a mold of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – impressions /plaster model).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Pub 20030219692)(herein after Kop) in view of Hultgren (US Pub 20110191075).
Re claim 13, Kop discloses a design for determining a post-treatment tooth position score of a patient's teeth comprising: 
acquire (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – virtual setup model of teeth of an individual/virtual diagnostic setup model) a three-dimensional (3D) model of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 
determine raw features (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – initial state of teeth in the model) of the patient's from the 3D model of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – initial state of teeth in the model); 
create engineered features (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 - selection and application of corrective appliances to render a new model) from the raw features of the patient's teeth (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 - selection and application of corrective appliances to render a new model); 
apply the engineered features to a classifier (Paragraphs 19, 32, 40, 51-52, 79-80, 91; Figure 1 ‘C’ elements) of the computing device (Paragraphs 19, 32, 40, 51-52, 79-80, 91; Figure 1 ‘C’ elements); and output the post-treatment tooth position score (Paragraphs 15-16, 19, 32-33, 40, 43-52 [showing different positional grading factors], 79-81; Figure 1 element 34) of the patient's teeth (Paragraphs 15-16, 19, 32-33, 40, 43-52 [showing different positional grading factors], 79-81; Figure 1 element 34); however Kop fails to explicitly disclose wherein the design for determining a post-treatment tooth position score of a patient's teeth is implemented as non-transitory computing device readable medium having instructions stored thereon, wherein the instructions are executable by a processor to cause a computing device to perform the function.
This design is however disclosed by Hultgren.  Hultgren discloses wherein the design is implemented as non-transitory computing device readable medium 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kop in order to incorporate the CRM implementation as shown in Hultgren as the use of a computing devices and computer based implementations is both well known in the art with expected results and functionality but further supported in Kop just without the explicit detail of the limitations and as such there is a reasonable expectation of success and functionality to one of skill for the combination.

Re claim 14, the combined disclosure of Kop and Hultgren as a whole disclose the non-transitory computing device readable medium of claim 13, Kop further discloses wherein the instructions are further configured to process the raw features of the patient's teeth to account for missing teeth, teeth to be extracted (Paragraphs 11, 14, 57-58, 61, 81, 102; Figures 10 and 11 -note ‘or’ condition of limitation), or teeth that are not to be moved during treatment.

Re claim 21; the combined disclosure of Kop and Hultgren as a whole disclose the non-transitory computing device readable medium of claim 38 [13- please see the objection section above regarding this issue], Kop further discloses wherein the instructions are further configured to acquire the 3D model from a three-dimensional .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Pub 20030219692)(herein after Kop) in view of Wu (US Pub 20170103569).
Re claim 22, Kop discloses a method of automatically determining a post-treatment tooth position score of a patient's teeth, the method comprising the steps of: 
Acquiring (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – virtual setup model of teeth of an individual/virtual diagnostic setup model), in a computing device (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4), a three-dimensional (3D) model of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – virtual setup model of teeth of an individual/virtual diagnostic setup model); 
Determining (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – initial state of teeth in the model), in the computing device (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – initial state of teeth in the model), raw features of the patient's teeth (Paragraphs 9, 18, 28, 35, 61-63, 75, 97; Figure 1 element 22; Figures 3 and 4 – initial state of teeth in the model) 
Creating (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 -  selection and application of corrective appliances to render a new model), in the computing device (Paragraphs 18-19, 28-33, 38-40, 76-78, Figure 1 elements 24-28 -  
applying the engineered features (Paragraphs 19, 32, 40, 51-52, 79-80, 91; Figure 1 ‘C’ elements) to a classifier of the computing device (Paragraphs 19, 32, 40, 51-52, 79-80, 91; Figure 1 ‘C’ elements); and 
outputting from the computing device (Paragraphs 15-16, 19, 32-33, 40, 43-52 [showing different positional grading factors], 79-81; Figure 1 element 34) the post-treatment tooth position score of a patient's teeth (Paragraphs 15-16, 19, 32-33, 40, 43-52 [showing different positional grading factors], 79-81; Figure 1 element 34 – grades in various positional factors); however Kop fails to explicitly disclose rendering the 3D model of the patient's teeth into one or more 2D images of the patient's teeth and determining, in the computing device, raw features of the patient's teeth from the one or more 2D images.
This design is however disclosed by Wu.  Wu discloses the design comprising rendering the 3D model of the patient's teeth into one or more 2D images of the patient's teeth and determining, in the computing device, raw features of the patient's teeth from the one or more 2D images.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kop in order to incorporate the 

Re claim 23, the combined disclosure of Kop and Wu as a whole discloses the method of claim 22, Kop further discloses the design further comprising processing, in the computing device, the raw features of the patient's teeth to account for missing teeth, teeth to be extracted (Paragraphs 11, 14, 57-58, 61, 81, 102; Figures 10 and 11 -note ‘or’ condition of limitation), or teeth that are not to be moved during treatment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kop as applied to claim 1 above, and further in view of Lee (US Patent 9814549).
Re claim 5, Kop discloses the method of claim 1, but fails to explicitly disclose wherein the creating engineered features step further comprises taking a principal component analysis (PCA) of the raw features of the patient's teeth.
This design is however disclosed by Lee.  Lee discloses wherein the creating engineered features (Col. 2 lines 29-48, Col. 2 line 66-Col. 3 line 34; Col. 6 lines 1-40) step further comprises taking a principal component analysis (PCA) (Col. 2 lines 29-48, 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kop in order to incorporate the use of PCA as shown in Lee as it would be obvious to use a known and understood standard for evaluation of the given patients data and acquire useful measurements and results that would be applicable in the determination of treatment processing and corrective measures available to the patient.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kop and Hultgren as applied to claim 13 above, and further in view of Lee (US Patent 9814549).
Re claim 17, the combined disclosure of Kop and Hultgren as a whole discloses the non-transitory computing device readable medium of claim 13, but fails to explicitly disclose wherein the instructions are further configured to create engineered features by taking a principal component analysis (PCA) of the raw features of the patient's teeth.
This design is however disclosed by Lee.  Lee discloses wherein the instructions are further configured to create engineered features (Col. 2 lines 29-48, Col. 2 line 66-Col. 3 line 34; Col. 6 lines 1-40) by taking a principal component analysis (PCA) (Col. 2 lines 29-48, Col. 2 line 66-Col. 3 line 34; Col. 6 lines 1-40) of the raw features of the patient's teeth (Col. 2 lines 29-48, Col. 2 line 66-Col. 3 line 34; Col. 6 lines 1-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kop in order to incorporate the use .

Allowable Subject Matter
Claims 3, 4, 6-8, 12, 15-16, 18-20 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 3, 4, 15, 16, 24 and 25 the prior art fails to explicitly disclose the claimed accept/reject scoring as disclosed.  Re claims 6 and 18 the prior art fails to disclose the specific engineered features processing.  Re claims 8 and 19 the prior art fails to disclose the specific engineered features processing.  Re claim 12 the prior art fails to disclose the specific classifier designation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631